Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 1 of 12 PageID# 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                  NEWPORT NEWS DIVISION

 Sanchez Blaise, individually and on behalf of all others
 similarly situated,
                                         Plaintiff,




                                                                          Case No.
         -v.-
 The Receivable Management Services LLC,
 and John Does 1-25
                                        Defendants.

                                 CLASS ACTION COMPLAINT
                                           AND
                                  DEMAND FOR JURY TRIAL


       Plaintiff Sanchez Blaise (hereinafter, “Plaintiff”), a Virginia resident, brings this Class

Action Complaint by and through his attorneys, Meridian Law, LLC, against Defendant The

Receivable Management Services LLC (hereinafter “Defendant RMS”), individually and on behalf

of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (“The FDCPA” or “The

   Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair

   debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress

   was concerned that "abusive debt collection practices contribute to the number of personal

                                                                                                       1
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 2 of 12 PageID# 2




  bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

  Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

  "'the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred and where

  the plaintiff resides.

                                     NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of Virginia consumers under §

  1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 3 of 12 PageID# 3




                                             PARTIES

     7.      Plaintiff is a resident of the State of Virginia, City of Hampton, residing at 603

  Marcella Road, Apartment 5, Hampton, Virginia 23666.

     8.      Defendant RMS is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 240 Emery Street, Bethlehem, PA 18015

  and an address for service in c/o C T Corporation System, 4701 Cox Road, Suite 285, Glenn

  Allen, VA 23060.

     9.      Upon information and belief, Defendant RMS is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of Virginia;

             b. to whom Defendant RMS sent an initial collection letter attempting to collect a

                 consumer debt;

             c. which letter stated that if Defendant receives notice of a dispute, they will not

                 submit any negative credit reporting;

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 4 of 12 PageID# 4




     13.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibits A, violate 15 U.S.C. §§ l692e, 1692g and 1692f.

     16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 5 of 12 PageID# 5




            b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants' written communications to consumers, in the forms

                attached as Exhibit A violate 15 § l692e and §1692f and § 1692g.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

     18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 6 of 12 PageID# 6




  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     21.     Some time prior to January 18, 2020 an obligation was allegedly incurred to

  Progressive Garden State Ins Co.

     22.     The Progressive Garden State Ins Co obligation arose out of transactions in which

  money, property, insurance or services, which are the subject of the transaction, are primarily

  for personal, family or household purposes.

     23.     The alleged Progressive Garden State Ins Co obligation is a "debt" as defined by 15

  U.S.C.§ 1692a(5).

     24.     Progressive Garden State Ins Co is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     25.     Progressive Garden State Ins Co contracted with the Defendant RMS to collect the

  alleged debt.

     26.     Defendants collect and attempt to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 7 of 12 PageID# 7




                                 Violation – January 18, 2020 Collection Letter

        27.       On or about January 18, 2020, Defendant RMS sent Plaintiff a collection letter (the

   “Letter”) regarding the alleged debt. See a true and correct copy of the Letter attached as Exhibit

   A.

        28.       When a debt collector solicits payment from a consumer, it must, within five days of

   an initial communication, provide the consumer with a written validation notice which must

   include the following information:

              (1) the amount of the debt;

              (2) the name of the creditor to whom the debt is owed;

              (3) a statement that unless the consumer, within thirty days after receipt of the notice,

        disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

        by the debt collector;

              (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

        day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

        verification of the debt or a copy of the judgment against the consumer and a copy of such

        verification or judgment will be mailed to the consumer by the debt collector; and

              (5) a statement that, upon the consumer's written request within the thirty-day period, the

        debt collector will provide the consumer with the name and address of the original creditor,

        if different from the current creditor. 15 U.S.C. § 1692g(a).

This is known as the “G Notice.”

        29.       The letter contains the requisite “G-Notice” but is overshadowed by later statements

   made in the letter.
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 8 of 12 PageID# 8




     30.     After stating the G-Notice, the letter further states: “A negative credit report

  reflecting on your credit record may be submitted to a credit reporting agency if you fail to fulfill

  the terms of your credit obligation. We will not submit a negative credit report until after 45

  days have passed from the date of this letter and will not submit such a report if we receive

  notice that you dispute the obligation.”

     31.     The letter plainly states that Defendant will not submit a negative credit report if they

  receive notice of a dispute without qualifying their statement to any time period.

     32.     The implication is that once the Plaintiff disputes the debt, Defendant will no longer

  submit a negative credit report without any qualification of time.

     33.      This is a false statement because Defendant will not hold off submitting a negative

  credit report forever simply because a dispute has been made.

     34.     Defendant made a deceptive and misleading statement to Plaintiff by falsely assuring

  Plaintiff that once a dispute has been made, there will never be a negative credit reporting.

     35.     Plaintiff sustained an imminent risk of harm in that he was provided with false

  information about the alleged debt which prevented him from making reasonable decisions

  about whether to pay the debt.

     36.     Defendant overshadowed its own “G-Notice,” by providing false information

  regarding the dispute which would confuse and overshadow the G-Notice.

     37.     Although a collection letter may track the statutory language, “the collector

  nonetheless violates the Act if it conveys that information in a confusing or contradictory fashion

  so as to cloud the required message with uncertainty.” Russel v. EQUIFAX A.R.S., 74 F.3d 30,

  35 (2d Cir. 1996).
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 9 of 12 PageID# 9




      38.     Defendants failed to provide the Plaintiff, a consumer, with a proper initial

  communication letter which overshadowed Plaintiff’s rights under the FDCPA.

      39.     This overshadowing subjected Plaintiff to an informational injury as he was not able

  to fully ascertain his statutory rights.

      40.     As a result of Defendants deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.



                              COUNT I
   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                            §1692e et seq.

      41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      42.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      44.     Defendant violated said section by:

              a. Making a false and misleading representation in violation of §1692e(10).

      45.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 10 of 12 PageID# 10




                                 COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

      46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      47.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      48.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

      49.     Defendant violated this section by unfairly informing the Plaintiff that if any dispute

   would be made they would not submit any negative credit reporting.

      50.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 COUNT III
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692g et seq.

      51.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      52.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      53.     Pursuant to 15 U.S.C. §1692g, any collection activities and communication during

   the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer’s

   right to dispute the debt or request the name and address of the original creditor.
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 11 of 12 PageID# 11




       54.     Defendant violated this section by unfairly stating that if any disputes under 15

   U.S.C. § 1692g are made, there would be no negative credit reporting without any qualification

   with regards to time.

       55.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                     DEMAND FOR TRIAL BY JURY


       56.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Sanchez Blaise, individually and on behalf of all others similarly

   situated demands judgment from Defendant RMS as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Aryeh Stein as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and
Case 4:21-cv-00002-AWA-RJK Document 1 Filed 01/04/21 Page 12 of 12 PageID# 12




      6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


Dated: January 4, 2021                                             Meridian Law, LLC
                                                                   /s/ Aryeh E. Stein
                                                                   Meridian Law, LLC
                                                                   By: Aryeh E. Stein, #45895
                                                                   600 Reisterstown Road
                                                                   Suite 700
                                                                   Baltimore, MD 21208
                                                                   Phone: 443-326-6011
                                                                   Fax: 410-653-9061



                                                                   STEIN SAKS, PLLC

                                                                   /s/ Raphael Deutsch
                                                                   Raphael Deutsch, Esq.
                                                                   285 Passaic Street
                                                                   Hackensack, NJ 07601
                                                                   Telephone: 201-282-6500
                                                                   Fax: 201-282-6501
                                                                   rdeutsch@steinsakslegal.com
                                                                   Lead Attorneys for Plaintiff
                                                                   Pro Hac Vice to be filed
